SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2009 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 2-28348 NEVADA POWER COMPANY d/b/a 88-0420104 NV ENERGY Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a 88-0044418 NV ENERGY Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Table of Contents TABLE OF CONTENTS Item 2.02 Results of Operations and Financial Condition Item 9.01 Financial Statements and Exhibits SIGNATURES EX-99.1 Reconciliation of Non-GAAP Financial Information - EBITDA EX-99.2 Reconciliation of Non-GAAP Financial Information - Funds from Operations 2 Table of Contents Item2.02 Results of Operations and Financial Condition NV Energy, Inc. (NVE) made available, on its website at www.nvenergy.com, comparative years financial information, including financial information for the quarter ended June 30, 2009.A reconciliation of the non-GAAP financial information contained within the posting to the most directly comparable financial measures calculated and presented in accordance with GAAP is attached hereto as Exhibits 99.1 and 99.2.Disclosures regarding definitions of these financial measures used by NVE and why NVE’s management believes these financial measures provide useful information to investors are also included in Exhibits 99.1 and 99.2. The information in this Current Report (including Exhibits 99.1 and 99.2) is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section.The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits (c)Exhibits — The following exhibitsare furnished with this Form 8-K: EX-99.1 — Reconciliation of Non-GAAP Financial Information — EBITDA EX-99.2 — Reconciliation of Non-GAAP Financial Information — Funds from Operations 3 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:August 5, 2009 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Nevada Power Company d/b/a NV Energy (Registrant) Date:August 5, 2009 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Sierra Pacific Power Company d/b/a NV Energy (Registrant) Date:August 5, 2009 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer 4 Table of Contents
